UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                               Before
          J.R. MCFARLANE, M.C. HOLIFIELD, K.J. BRUBAKER
                      Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                        SEAN R. CHRISTIANSEN
                     HOSPITALMAN (E-3), U.S. NAVY

                           NMCCA 201400248
                       GENERAL COURT-MARTIAL

Sentence Adjudged: 9 April 2014.
Military Judge: CDR M.K. Luken, JAGC, USN.
Convening Authority: Commander, Navy Region Mid-Atlantic,
Norfolk, VA.
Staff Judge Advocate's Recommendation: CDR S.J. Gawronski,
JAGC, USN.
For Appellant: LT Christopher McMahon, JAGC, USN.
For Appellee: CDR Christopher Van Brackel, JAGC, USN; Capt
Matthew Harris, USMC.

                            27 January 2015

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:
     A military judge sitting as a general court-martial
convicted the appellant, pursuant to his pleas, of sexual
assault in violation of Article 120, Uniform Code of Military
Justice, 10 U.S.C. § 920. The military judge sentenced the
appellant to confinement for a period of four years, reduction
to pay grade E-1, forfeiture of all pay and allowances, and a
dishonorable discharge. Pursuant to a pretrial agreement the
convening authority mitigated the dishonorable discharge to a
bad-conduct discharge, approved the remainder of the sentence as
adjudged, and suspended all confinement in excess of 12 months.

     In his sole assignment of error, the appellant asserts the
court-martial order (CMO) incorrectly (1) lists Specification 3
as being committed by “penetration of her vulva by his penis”
while the actual specification alleged “penetration of her vulva
by his tongue” (emphasis added); and (2) omits Specifications 4
and 5 altogether. The appellant pled not guilty to
Specifications 2 through 5 and they were withdrawn and
dismissed. The Government acknowledges these errors and we
agree.

     The appellant offers no evidence of prejudice and we find
none. He is, however, entitled to have the official records
accurately reflect the results of his court-martial. United
States v. Crumpley, 49 M.J. 538, 539 (N.M.Ct.Crim.App. 1998).
It is ordered that the supplemental CMO correctly reflect the
language, pleas, and disposition of Specifications 3 through 5.

     We find that no error materially prejudicial to substantial
rights of the appellant occurred. Arts. 59(a) and 66(c), UCMJ.
We therefore affirm the findings and the approved sentence.

                                For the Court



                                R.H. TROIDL
                                Clerk of Court




                                2